Name: Commission Implementing Regulation (EU) NoÃ 195/2012 of 8Ã March 2012 fixing the Union selling prices for the fishery products listed in Annex II to Council Regulation (EC) NoÃ 104/2000 for the 2012 fishing year
 Type: Implementing Regulation
 Subject Matter: foodstuff;  fisheries;  prices
 Date Published: nan

 9.3.2012 EN Official Journal of the European Union L 71/11 COMMISSION IMPLEMENTING REGULATION (EU) No 195/2012 of 8 March 2012 fixing the Union selling prices for the fishery products listed in Annex II to Council Regulation (EC) No 104/2000 for the 2012 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 25(1) and (6) thereof, Whereas: (1) A Union selling price is to be fixed for each of the products listed in Annex II to Regulation (EC) No 104/2000 before the beginning of the fishing year, at a level at least equal to 70 % and not exceeding 90 % of the guide price. (2) Council Regulation (EU) No 1388/2011 (2) fixes the guide prices for the 2012 fishing year for all the products concerned. (3) Market prices vary considerably depending on the species and how the products are presented, particularly in the case of squid and hake. (4) Conversion factors should therefore be fixed for the different species and presentations of frozen products landed in the Union in order to determine the price level that trigger the intervention measure provided for in Article 25(2) of Regulation (EC) No 104/2000. (5) In order not to hinder the operation of the intervention system in the year 2012, this Regulation should apply retroactively from 1 January 2012. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The Union selling prices, as referred to in Article 25(1) of Regulation (EC) No 104/2000, applicable during the 2012 fishing year for the products listed in Annex II to that Regulation and the presentations and conversion factors to which they relate are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 346, 30.12.2011, p. 1. ANNEX SELLING PRICES AND CONVERSION FACTORS Species Presentation Conversion factor Intervention level Selling price (EUR/tonne) Greenland halibut (Reinhardtius hippoglossoides) Whole or gutted, with or without head 1,0 0,85 1 661 Hake (Merluccius spp.) Whole or gutted, with or without head 1,0 0,85 1 068 Individual fillets  with skin 1,0 0,85 1 299  skinless 1,1 0,85 1 429 Sea-bream (Dentex dentex and Pagellus spp.) Whole or gutted, with or without head 1,0 0,85 1 242 Swordfish (Xiphias gladius) Whole or gutted, with or without head 1,0 0,85 3 518 Shrimps and prawns Penaeidae Frozen (a) Parapenaeus Longirostris 1,0 0,85 3 530 (b) Other Penaeidae 1,0 0,85 6 641 Cuttlefishes (Sepia officinalis, Rossia macrosoma and Sepiola rondeletti) Frozen 1,0 0,85 1 669 Squid (Loligo spp.) (a) Loligo patagonica  whole, not cleaned 1,00 0,85 1 012  cleaned 1,20 0,85 1 215 (b) Loligo vulgaris  whole, not cleaned 2,50 0,85 2 531  cleaned 2,90 0,85 2 936 Octopus (Octopus spp.) Frozen 1,00 0,85 1 892 Illex argentinus  whole, not cleaned 1,00 0,80 719  tube 1,70 0,80 1 223 Forms of commercial presentation: whole, not cleaned : product which has not undergone any treatment cleaned : product which has at least been gutted tube : squid body which has at least been gutted and had the head removed